DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 has been considered but are moot because the examiner has cited Ji et al. (2010/0189147) and Ledentsov et al. (2017/0373470) to teach the amended limitations of claim 1.
The applicant has argued on page 10 of the arguments that “Chang does not disclose the forming of a first reflector directly on the buffer layer. For example, Chang is silent with regard to removing portions of the buffer layer that are not disposed directly between the substrate and the emission structure.” The examiner does not agree. Chang discloses forming a first reflector (330) directly on the buffer layer ([0095]). Furthermore, the limitation “removing portions of the buffer layer that are not disposed directly between the substrate and the emission structure” is not recited in claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Ji et al. (2010/0189147) as evidenced by Ledentsov et al. (2017/0373470).

Regarding claim 1, Wipiejewski discloses: a mesa structure disposed on a substrate (20), the mesa structure comprising: a first reflector (2), a second reflector (4) defining at least one diameter (any of the current passage openings of the plurality of aperture layers 5-10 in the second reflector 4 can be the one diameter) (Fig. 1, col 5, lines 1-35), and an active cavity material structure (3) disposed between the first and second reflectors, and a second contact layer (15) disposed at least in part on top of the mesa structure and defining a physical emission aperture (22) having a physical emission aperture diameter (Fig. 1, col 5, lines 1-35), and wherein the VCSEL defines an emission axis (emission axis is the vertical axis in Fig. 1), and each of the at least one diameter and the physical emission aperture diameter 
Wipiejewski does not disclose: wherein the VCSEL is configured to operate at a data rate of at least 50 gigabytes per second based on a constrained parasitic capacitance of the VCSEL corresponding to a ratio of the physical emission aperture diameter to the at least one diameter being in a range of 0.172 to 0.360.
Ji et al. discloses: principal factors affecting data rates of VCSEL devices include the relaxation oscillation frequency, optical nonlinearities, and parasitic circuit effects. Parasitic circuit effects are the direct result of device resistance and capacitance. Accordingly, one key area of VCSEL design optimizations involves techniques for reducing resistance and minimizing capacitance in the VCSEL ([0002]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wipiejewski by reducing parasitic capacitance in the VCSEL device in order to increase the data rate of the VCSEL device.
Wipiejewski as modified do not disclose: a data rate of at least 50 gigabytes per second, a ratio of the physical emission aperture diameter to the at least one diameter being in a range of 0.172 to 0.360.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL operating at a data rate comprising a second reflector defining at least one diameter and a second contact layer defining a physical emission aperture diameter. The size of the oxide-confined aperture (one diameter) controls the parasitic capacitance of the VCSEL and allows for high operation of the VCSEL (as evidenced by Ledentsov et al., [0005]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of 

Regarding claim 3, Wipiejewski as modified disclose: wherein the second reflector comprises one or more oxidized elements (aperture layers 5-10) defining an oxidation profile and the at least one diameter is an oxidation profile diameter defined by at least a portion of the oxidation profile (Wipiejewski, Figs. 1 and 2, col 5, line 48 to col 6, line 9).

Regarding claim 4, Wipiejewski as modified disclose wherein the at least one diameter is a mesa diameter (unoxidized layers of second reflector 4 have a diameter that is the mesa diameter) (Wipiejewski, Figs. 1 and 2, col 5, line 48 to col 6, line 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Ji et al. (2010/0189147) and Tsao et al. (6,594,294) as evidenced by Ledentsov et al. (2017/0373470).

Regarding claim 5, Wipiejewski as modified do not disclose: wherein the active cavity material structure comprises: a first current-spreading layer, a second current-spreading layer, an active region disposed between the first current-spreading layer and the second current-spreading layer, and a tunnel junction overgrown by the second current spreading layer, wherein the tunnel junction is disposed adjacent the active region.
Tsao et al. disclose: wherein the active cavity material structure comprises: a first current-spreading layer (16), a second current-spreading layer (14), an active region (15) disposed between the first current-spreading layer and the second current-spreading layer, and a tunnel junction overgrown .

Claims 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Chang et al. (2003/0161369).

Regarding claim 10, Wipiejewski discloses: a substrate (20) (Fig. 1, col 5, lines 1-35); and an emission structure (reflector layers and active layer) disposed on the substrate (Fig. 1, col 5, lines 1-35), wherein the emission structure comprises: a first reflector (2), a second reflector (4), and an active cavity material structure (3) disposed between the first reflector and second reflector (Fig. 1, col 5, lines 1-35).
Wipiejewski does not disclose: a buffer layer disposed on a portion of the substrate, emission structure disposed on the buffer layer; wherein the first reflector is formed directly on the buffer layer.
Chang et al. disclose: n-type GaAs buffer layer disposed on a substrate, lower DBR 330 (first reflector) formed directly on the buffer layer (Fig. 5, [0081]-[0083], [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wipiejewski by forming a buffer layer directly on top of the substrate in order to improve crystallinity in the laser device. The device as modified disclose: emission structure disposed on the buffer layer; wherein the first reflector is formed directly on the buffer layer.

Regarding claim 11, Wipiejewski as modified disclose: wherein the buffer layer is an n-type layer (Chang, Fig. 5, [0081]-[0083], [0095]).

Regarding claim 12, Wipiejewski as modified disclose: wherein the thickness of the buffer layer is between approximately 0.5 μm and 1.5 μm (500 nm) (Chang, Fig. 5, [0081]-[0083], [0095]).

Regarding claim 13, Wipiejewski as modified disclose: wherein the substrate is one of a Si substrate or a doped GaAs substrate (n doped GaAs substrate) (Wipiejewski, Fig. 1, col 5, lines 1-35).

Regarding claim 14, Wipiejewski as modified disclose: wherein the buffer layer is a GaAs layer (Chang, Fig. 5, [0081]-[0083], [0095]).

Regarding claim 17, Wipiejewski as modified disclose: wherein the buffer layer is a GaAs layer doped with an n-type dopant (Chang, Fig. 5, [0081]-[0083], [0095]).

Regarding claim 18, Wipiejewski as modified do not disclose: wherein the buffer layer is doped with a concentration ([Nd−Na]/cm3, where Nd is a number of doping atoms and Na is a number of GaAs atoms) in the range of approximately 1×1017 to 5×1019 per cubic cm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL comprising a buffer layer formed of GaAs and doped with an n-type dopant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to 

Regarding claim 19, Wipiejewski as modified do not disclose: wherein the buffer layer is doped to have a conductivity of approximately 50 to 150 per ohm per cm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL comprising a buffer layer formed of GaAs and doped with an n-type dopant to have a conductivity value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the conductivity by routine experimentation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Chang et al. (2003/0161369) and Tsao et al. (6,594,294).

Regarding claim 16, Wipiejewski as modified do not disclose: wherein the active cavity material structure comprises: a first current-spreading layer, a second current-spreading layer, an active region disposed between the first current-spreading layer and the second current-spreading layer, and a tunnel junction overgrown by the second current spreading layer, wherein the tunnel junction is disposed adjacent the active region.
Tsao et al. disclose: wherein the active cavity material structure comprises: a first current-spreading layer (16), a second current-spreading layer (14), an active region (15) disposed between the first current-spreading layer and the second current-spreading layer, and a tunnel junction overgrown by the second current spreading layer, wherein the tunnel junction is disposed adjacent the active .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Chang et al. (2003/0161369) and Sung et al. (2009/0155939).

Regarding claim 20, Wipiejewski as modified do not disclose: further comprising a first contact and a second contact, wherein a portion of the first contact and a portion of the second contact are disposed on the buffer layer.
Sung et al. disclose: first contact (149), second contact (129), wherein a portion of the first contact and a portion of the second contact are disposed on the buffer layer (122) (Fig. 6, [0047]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wipiejewski as modified by forming the first and second contacts on the buffer layer in order to more easily wire bond to the first and second contacts.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Chang et al. (2003/0161369) and Ji et al. (2010/0189147) as evidenced Ledentsov et al. (2017/0373470).

Regarding claim 21, Wipiejewski as modified disclose: further comprising a second contact layer (15) disposed at least in part on top of the emission structure and defining a physical emission aperture (22) having a physical emission aperture diameter (Wipiejewski, Fig. 1, col 5, lines 1-35), wherein the 
Wipiejewski as modified do not disclose: wherein the VCSEL is configured to operate at a data rate of at least 50 gigabytes per second based on a constrained parasitic capacitance of the VCSEL corresponding to a ratio of the physical emission aperture diameter to the at least one diameter being in a range of 0.172 to 0.360.
Ji et al. discloses: principal factors affecting data rates of VCSEL devices include the relaxation oscillation frequency, optical nonlinearities, and parasitic circuit effects. Parasitic circuit effects are the direct result of device resistance and capacitance. Accordingly, one key area of VCSEL design optimizations involves techniques for reducing resistance and minimizing capacitance in the VCSEL ([0002]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wipiejewski by reducing parasitic capacitance in the VCSEL device in order to increase the data rate of the VCSEL device.
Wipiejewski as modified do not disclose: a data rate of at least 50 gigabytes per second, a ratio of the physical emission aperture diameter to the at least one diameter being in a range of 0.172 to 0.360.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL operating at a data rate comprising a second reflector defining at least one diameter .

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Ji et al. (2010/0189147) and Chang et al. (2003/0161369) as evidenced by Ledentsov et al. (2017/0373470)

Regarding claim 22, Wipiejewski as modified do not disclose: further comprising a buffer layer disposed between the substrate and the first reflector, wherein the first reflector is in direct contact with the buffer layer.
Chang et al. disclose: n-type GaAs buffer layer disposed on a substrate, lower DBR 330 (first reflector) formed directly on the buffer layer (Fig. 5, [0081]-[0083], [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wipiejewski by forming a buffer layer directly on top of the substrate in order to improve crystallinity in the laser device. The device as modified disclose: e a buffer layer disposed between the substrate and the first reflector; wherein the first reflector is in direct contact with the buffer layer.

Regarding claim 23, Wipiejewski as modified disclose: wherein the buffer layer is an n-type layer (Chang, Fig. 5, [0081]-[0083], [0095]).

Regarding claim 24, Wipiejewski as modified disclose: wherein the substrate is one of a Si substrate or a doped GaAs substrate (n doped GaAs substrate) (Wipiejewski, Fig. 1, col 5, lines 1-35); wherein the buffer layer is a GaAs layer (Chang, Fig. 5, [0081]-[0083], [0095]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski (6,317,446) in view of Ji et al. (2010/0189147) and Chang et al. (2003/0161369) and Goto et al. (2003/0020087) as evidenced by Ledentsov et al. (2017/0373470)

Regarding claim 25, Wipiejewski as modified do not disclose: wherein the buffer layer is disposed on only a portion of the substrate.
Goto et al. disclose: remove portions of the buffer layer 100a ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wipiejewski as modified by removing a portion of the buffer layer during fabrication in order to deposit layers not electrically connected to the VCSEL device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828